DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18 and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Bornschlegl reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Bornschlegl to satisfy the each of Applicants’ pertinent limitations, as such modifications would be likely to render the Bornschlegl assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims 17-18, 22-23 recitations of “capsule luminescent pigment” and “capsule luminescent pigments” are unclear.  Exactly what is sought?  Do Applicants actually intend to recite “capsule of luminescent pigment” and “capsule of luminescent pigments”?  Please review/revise/clarify.
The claim 17 recitation of “based on” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 17 recites the limitation "the region"; ii) claims 18 and 23 recite the limitation “the luminescence emission”; iii) claim 18 recites the limitations “the material” and “the thickness”; iv) claim 22 recites the limitation “the at least one body color pigment”; v) claim 24 recites the limitation “the printing” and “the intaglio printing method”; vi) claim 31 recites the limitation “the color impression of its body color”; and vii) claim 32 recites the limitation “the color impression of the body color”.  
The claim 18 recitation of “mutually coordinated” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 20 recitation of “has a portion” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 22 recitation of “if included” renders the precise scope of the claim unclear, as it is unknown whether the limitations following said recitation are actually necessary parts of the claim.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 22 recitation of “the at least one body color pigment together have a portion of less than 80 weight percent” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 23 recitation of “a different color impression of the luminescence emission” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 24 recitation of “it” is unclear.  Exactly what does this pertain to?  Please review/revise/clarify.
The claim 29 recitation of “wherein the second intaglio printing ink does not include any machine-readable feature substance” appears to conflict with the claim 27 recitation of “wherein the second intaglio printing ink can be distinguished from the first intaglio printing ink by a machine-readable feature”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 19, 21, 25-28 and 30 are rejected as depending (directly or indirectly) from rejected independent claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19-25 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0210200 to Bornschlegl et al. (“Bornschlegl”).
	Regarding claim 17, Bornschlegl discloses a multifunctional (per para. 27, the invention can be utilized in screen printing, flexographic printing or intaglio printing processes) intaglio (para. 27) printing ink (e.g. optically variable color layer 34, as shown in fig. 2; also see para. 8) including at least one (fig. 2) capsule (e.g. microcapsules 36) luminescent (per para. 22, luminescent materials may be utilized as desired) pigment (e.g. optically variable and magnetically alignable pigment 42, as shown in fig. 2 and discussed at para. 51) and at least one further machine-readable (per para. 13, an optically variable effect may be detected by a machine) feature substance (e.g. the second optically variable pigment discussed at para. 21), i) wherein the at least one capsule luminescent pigment (42) has at least one core (e.g. carrier liquid 40) with a luminescent substance (as indicated supra, per para. 22, luminescent materials may be utilized as desired) and one shell (e.g. capsule shell 38, as shown in fig. 2 and discussed at para. 51) encapsulating (fig. 2 and para. 51) the at least one core (40), ii) wherein the core (40) is based on a thermoplastic polymer (per para. 22, carrier liquid 40 may include block copolymers; note that these can include thermoplastic polyer material) or an organic addition polymer, and iii) wherein the luminescent substances (aforementioned para. 22 luminescent materials) respectively are organic or metalorganic luminescent substances (per para. 72, organic compounds may be utilized in forming the non-magnetic portions of the assembly) and wherein the shell (38) consists of a condensation polymer or an organic addition polymer (per para. 62, capsule shell 38 may be formed of a polymeric shell material as desired; also see the list of materials set forth within para. 62).
Bornschlegl does not disclose wherein the intaglio printing ink (34) at 400C has a viscosity in the region of 3 Pas to 25 Pas.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen level of viscosity will determine the ultimate optical effect yielded by the ink when ultimately printed.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned viscosity level, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 19, Bornschlegl discloses the intaglio printing ink according to claim 17, wherein the machine- readable feature substance (aforementioned second optically variable pigment discussed at para. 21) is selected from: NIR absorbers, magnetic substances (e.g. magnetically alignable effect pigments of para. 3) and luminescent substances (e.g. luminescent additional features discussed at para. 22).
	Regarding claim 20, Bornschlegl discloses the intaglio printing ink according to claim 17, but does not disclose wherein the machine- readable feature substance (aforementioned second optically variable pigment discussed at para. 21) has a portion of more than 10 weight percent in the intaglio printing ink (34).
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen weight percentage of the machine-readable feature substance will determine the ultimate security effect yielded by the ink when printed.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned weight percentage level, in order to provide the benefit of yielding a resultant security effect as desired.

	Regarding claim 22, Bornschlegl discloses the intaglio printing ink according to claim 17, but does not disclose wherein the at least one machine-readable feature substance (aforementioned second optically variable pigment discussed at para. 21), the at least one capsule luminescent pigment (42) and, if included, the at least one body color pigment (per para. 50, layer 34 is an “optically variable color” layer) together have a portion of less than 80 weight percent in the intaglio printing ink (34).
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen weight percentage of the constituent materials will determine the ultimate security effect yielded by the ink when printed.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned weight percentage level, in order to provide the benefit of yielding a resultant security effect as desired.
	Regarding claim 23, Bornschlegl discloses the intaglio printing ink according to claim 17, which comprises at least three (fig. 2) capsule luminescent pigments (42) respectively having a different color impression of the luminescence emission (per para. 50, layer 34 is an “optically variable color” layer), wherein the respective color impressions of the luminescence emission are red, green (para. 50) or blue (para. 50).
	Regarding claim 24, Bornschlegl discloses a printing method (e.g. method for manufacturing an optically variable security element, as discussed at para. 29) comprising the printing (para. 27) of a print substrate (e.g. banknote paper 12, as shown in fig. 2) with an intaglio printing ink (34) according to claim 
	Regarding claim 25, Bornschlegl discloses a printed product (banknote 10, as shown in fig. 1) obtainable by (para. 50) the printing method (aforementioned method for manufacturing an optically variable security element, as discussed at para. 29) according to claim 24, wherein the printed product (10) is a value document (para. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637